Baldwin, J.
We do not regard it as necessary for this court to pass upon the question mainly relied upon by the *441appellants, to-wit, whether under the pleadings prior to the amendment, no fraud haying been alleged, the defendants had a right to show that the plaintiff’s title to the property was obtained through fraud.
When the defendants asked permission of the court to amend their answer, they submitted to the ruling of the court and thereby waived their objections to such ruling by pleading over. Had the defendants stood by their pleadings, and excepted to the ruling of the court, the question relied on by the appellants would have been properly before this court.
The penalty the court may impose upon a party thus asking permission to amend, is a matter left to the discretion of the court. There being nothing in the record to satisfy this court that this power of the court below has been wrongfully exercised, we think the order and judgment should be affirmed.
Judgment and order affirmed.